— Appeal from judgment, Supreme Court, New York County (Jay Gold, J.), rendered on September 3, 1986, to be rescheduled for hearing before a new panel of this court comprised of those Justices hearing appeals on the day of argument, counsel relieved without compensation and new counsel assigned.
Defendant was convicted, following a jury trial, of one count of robbery in the first degree and two counts of robbery in the second degree and sentenced to an indeterminate term of incarceration of from 2 to 6 years to run concurrently with *344two indeterminate terms of IV2 to AV2 years. We are not satisfied that the record of this case has been fully examined so as to adequately determine the absence of any meritorious appealable issues herein. Concur — Ross, J. P., Carro, Milonas, Rosenberger and Ellerin, JJ.
4